—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered November 15, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions on appeal are unpreserved for appellate review (see, CPL 470.05 [2]; People v Starling, 85 NY2d 509), and we decline to review them in the exercise of our interest of justice jurisdiction. Rosenblatt, J. P., Copertino, Santucci and Goldstein, JJ., concur.